DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1st 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment filed September 1st 2021 has been entered and made of record.  Claims 1, 8 and 13 have been amended.
	Applicant’s remarks in view of the newly presented amendment have been considered and new art is cited to teach the added limitation of: “display the sentiment level of the subject and the past sentiment level of the subject via a display.” 
	USPN 2017/0238860 to el Kaliouby et al. is cited to teach the detailed display of sentiment level of a person overtime as displayed in Fig. 15 and paragraph [0106].  Further discussion is presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 7,921,036 to Sharma et al. and 2017/0238860 to el Kaliouby et al. and 2016/0379225 to Rider at al.

With regard to claim 1, Sharma discloses a computing device, comprising: 
a processing resource (Fig. 8, person tracker processor 300); and 
a memory resource storing machine readable instructions (Fig. 8, person tracker 300) to cause the processing resource to: 
receive, from a camera (Fig. 8, camera 100), a digital image of a subject (column 11, lines 55-67, a person detector recognizes images of people); 
analyze the digital image to detect facial features of the subject (column 6, lines 54-column 7, line 20, column 11, lines 55-67, and column 19, lines 4-16, facial features are analyzed of detected people) and; 
analyze the detected facial features to determine an identity of the subject (column 11, lines 54-67 and column 14, lines 1-24, and column 19, lines 4-16, a person recognizer determines if the person is an already known person in the person database);
determine a sentiment level of the subject using a sentiment analysis, wherein the sentiment analysis uses the detected facial features and the identity of the subject to determine the sentiment level of the subject (column 14, lines 5-22 and  55-65, and column 19, lines 4-17, Facial expressions are recognized and monitored for changes in the person’s emotional state).
Sharma tracks emotional states or sentiment levels for users but does not explicitly disclose the step to display the sentiment level of the subject and the past sentiment level of the subject via a display.  
El Kaliouby teaches a similar system for tracking a user’s facial expression for determining their emotional state and also teaches that the emotional state or sentiment level is displayed in the form of a timeline tracking the user’s changing sentiment levels over time indicating past and present emotional states (Fig. 15 and paragraph [0106]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to display the user’s emotional states in the form of a timeline as taught by el Kaliouby in order to provide a visual indication of the changing emotional state data being monitored by Sharma. 
Applicant previously amended the claim to include the limitation of:
Receive, from a camera, a digital image of a subject in response to the subject picking up a predetermined product; 
Sharma teaches monitoring a subject as they move around a store or retail space in order to determine specific product and product categories the subject is interested in (column 7, lines 5-10; column 18, lines 30-35 and 58-62; column 19, lines 60-67; and column 20, lines 12-21), but does not disclose specifically imaging the 

With regard to claim 2, Sharma discloses the computing device of claim 1, wherein the processing resource executes the machine readable instructions to analyze the facial features by detecting an element of the subject's face (column 19, lines 4-17, facial expression recognition is performed and emotional state of the observed people is estimated).

  With regard to claim 4, Sharma discloses the computing device of claim 1, wherein the processing resource executes the machine readable instructions to identify the subject as an existing subject or a new subject based on the subject's facial features (column 11, lines 53-67 and column 14, lines 1-23, The user’s image is captured and compared to a person recognizer to determine if the person either exists 

With regard to claim 5, Sharma discloses the computing device of claim 1, wherein the processing resource executes the machine readable instructions to determine the subject's sentiment level based on a facial expression of the subject (column 19, lines 4-33, the facial expressions are recognized and used to determine emotional state or sentiment level).

With regard to claim 6, Sharma discloses the computing device of claim 1, wherein the processing resource executes the machine readable instructions to determine the subjects' sentiment level based on an identity of the subject (column 7, lines 1-20 and column 15, lines 26-47, The detected user has their face detected and also their historical behavior data stored in a customer profile in the person database to track changes in their behavior or emotions over time).

With regard to claim 7, Sharma discloses the computing device of claim 1, wherein the processing resource executes the machine readable instructions to determine a customer satisfaction based on the determined sentiment level of the subject (column 7, lines 1-40, column 14, lines 53-65, column 15, lines 26-47, Sharma uses facial expression and emotional state tracking to determine customer response to media content for the purpose of providing better media content in the future according to the customers perceived level of satisfaction).

With regard to claim 8, Sharma discloses a non-transitory machine-readable medium storing instructions executable by a processing resource to: 
receive, from a camera, a digital image of a subject (column 11, lines 55-67, a person detector recognizes images of people); 
analyze the digital image to detect facial features of the subject (column 6, lines 54-column 7, line 20, column 11, lines 55-67, and column 19, lines 4-16, facial features are analyzed of detected people); 
analyze the detected facial features to determine an identity of the subject by comparing the detected facial features to facial features included in a database (column 11, lines 54-67 and column 14, lines 1-24, and column 19, lines 4-16, a person recognizer determines if the person is an already know person in the person database), wherein: 
the subject is to be determined to be an existing subject in response to the detected facial features matching the facial features included in the database; 
the subject is to be determined to be a new subject in response to the detected facial features not matching the facial features included in the database (column 8, lines 18-25, column 11, lines 54-67 and column 14, lines 1-24, The user’s image is captured and compared to a person recognizer to determine if the person either exists as a known person in the database of if they are a new person to be added to the database);
 determine a sentiment level of the subject using a sentiment analysis, wherein the sentiment analysis uses the detected facial features and the identity of the subject to determine the sentiment level of the subject (column 14, lines 5-22 and  55-65, and column 19, lines 4-17, Facial expressions are recognized and monitored for changes in the person’s emotional state); 
compare, in response to the subject being an existing subject, the sentiment level of the subject with a past sentiment level of the subject (column 15, lines 25-47, The subject has a user profile where historical behavior data is stored and the subject is monitored for changes in behavior or emotional state); and
 generate an alert in response to the determined sentiment level having changed from the past sentiment level (column 19, lines 4-32, the subject’s reaction or sentiment level is monitored for changes in emotional state in order to generate an overall media response score which can be used to change, modify, and improve the media presented to the subject, column 7, lines 35-40.  Accordingly generating an alert is interpreted as the data used to change and upgrade the presented content, either in response to a positive or negative feedback gathered from the user’s emotional state). 
Applicant previously amended to claim to include the limitation of:
Receive, from a camera, a digital image of a subject in response to the subject picking up a predetermined product; 
Sharma teaches monitoring a subject as they move around a store or retail space in order to determine specific product and product categories the subject is interested in (column 7, lines 5-10; column 18, lines 30-35 and 58-62; column 19, lines 60-67; and column 20, lines 12-21), but does not disclose specifically imaging the subject as they physically interact with a product.  Rider teaches a similar system for monitoring a subject within a store for the purpose of evaluating their reactions such as 
Sharma and Ryder both track emotional states or sentiment levels for users but do not explicitly disclose the step to display, via a display, the determined sentiment level and the past sentiment level.  
El Kaliouby teaches a similar system for tracking a user’s facial expression for determining their emotional state and also teaches that the emotional state or sentiment level is displayed in the form of a timeline tracking the user’s changing sentiment levels over time indicating past and present emotional states (Fig. 15 and paragraph [0106]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to display the user’s emotional states in the form of a timeline as taught by el Kaliouby in order to provide a visual indication of the changing emotional state data being monitored by Sharma. 

With regard to claim 9, Sharma discloses the medium of claim 8, comprising instructions to analyze the facial features of the subject from an element of the subject's face to identify the subject as a new subject or an existing subject 
  
With regard to claim 11, Sharma discloses the medium of claim 9, wherein the existing subject is a returning customer, and wherein the instructions are executable by the processing resource to generate an alert in response to the determined sentiment level being worse than the past sentiment level (column 15, lines 25-47, and column 19, lines 4-32, The subject has a user customer profile where historical behavior data is stored and the subject is monitored for changes in behavior or emotional state. The subject’s reaction or sentiment level is monitored for changes in emotional state in order to generate an overall media response score which can be used to change, modify, and improve the media presented to the subject, column 7, lines 35-40.  Accordingly generating an alert is interpreted as the data used to change and upgrade the presented content, either in response to a positive or negative feedback gathered from the user’s emotional state).  

With regard to claim 12, Sharma discloses the medium of claim 8, comprising instructions to generate a report including the determined sentiment level and the past sentiment level (columns 7, lines 33-40, column 15, lines 48-62, and column 19, lines 26-33, a report in the form of user emotional state response and an overall media 


With regard to claim 13, Sharma discloses a computing device, comprising: a display; 
a processing resource (Fig. 8, person tracker processor 300); and 
a memory resource (Fig. 8, person tracker processor 300) storing machine readable instructions to cause the processing resource to: 
receive, from a camera (Fig. 8, camera 100), a digital image of a subject (column 11, lines 55-67, a person detector recognizes images of people); 
analyze the digital image to detect facial features of the subject (column 6, lines 54-column 7, line 20, column 11, lines 55-67, and column 19, lines 4-16, facial features are analyzed of detected people); 
analyze the detected facial features to determine an identity of the subject by comparing the detected facial features to facial features included in a database (column 11, lines 54-67 and column 14, lines 1-24, and column 19, lines 4-16, a person recognizer determines if the person is an already known person in the person database), wherein: 
the subject is determined to be an existing subject in response to the detected facial features matching the facial features included in the database; 
the subject is determined to be a new subject in response to the detected facial features not matching the facial features included in the database (column ;
determine a sentiment level of the subject using a sentiment analysis; compare, in response to the subject being an existing subject, the sentiment level of the subject with a past sentiment level of the subject (column 14, lines 5-22 and  55-65, and column 19, lines 4-17, Facial expressions are recognized and monitored for changes in the person’s emotional state); 
analyze the sentiment level to determine customer satisfaction (column 7, lines 1-40, column 14, lines 53-65, column 15, lines 26-47, Sharma uses facial expression and emotional state tracking to determine customer response to media content for the purpose of providing better media content in the future according to the customers perceived level of satisfaction).
 Sharma tracks emotional states or sentiment levels for users but does not explicitly disclose the step to display the sentiment level of the subject and the customer satisfaction via a display.  
Sharma and Ryder both track emotional states or sentiment levels for users but dos not explicitly disclose the step to display the sentiment level, the past sentiment level, and the customer satisfaction of the subject via the display.  
El Kaliouby teaches a similar system for tracking a user’s facial expression for determining their emotional state and also teaches that the emotional state or sentiment level is displayed in the form of a timeline tracking the user’s changing sentiment levels over time indicating past and present emotional states (Fig. 15 and paragraph [0106]).

Applicant previously amended to claim to include the limitation of:
Receive, from a camera, a digital image of a subject in response to the subject picking up a predetermined product; 
Sharma teaches monitoring a subject as they move around a store or retail space in order to determine specific product and product categories the subject is interested in (column 7, lines 5-10; column 18, lines 30-35 and 58-62; column 19, lines 60-67; and column 20, lines 12-21), but does not disclose specifically imaging the subject as they physically interact with a product.  Rider teaches a similar system for monitoring a subject within a store for the purpose of evaluating their reactions such as facial expressions and specifically teaches monitoring a subject’s facial expressions as they physically interact with a product such as picking the product up (paragraph [0019]) in order to capture the subject’s emotional responses.  Therefore it would have been obvious to eon of ordinary skill in the art at the time of filing to monitor the facial expression of a subject when they pick up a product in order to determine emotional response to products as taught by Rider in combination with the facial expression capturing and analysis of Sharma in order to gather emotional responses to specific products.  

wherein the sentiment level is to be determined from a group consisting of a happy sentiment level and an upset sentiment level (column 6, lines 55-60, happy and sad).
El Kaliouby discloses sentiments such as joy, fear, disgust, contempt, surprise, sadness, etc. (Fig. 15). 

With regard to claim 15, Sharma discloses wherein the subjects' sentiment level is to be analyzed from contextual information including a date, a time, a duration of a visit, a location of the workstation, and combinations thereof (column 15, lines 42-63, The subject’s emotional state is determined and analyzed in the context of their customer profile histories and in the context of what content is being presented to them in order to judge how the subject responds to specific content).  
  
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 7,921,036 to Sharma et al, 2017/0238860 to el Kaliouby et al, 2016/0379225 to Rider et al. and 2010/0086215 to Bartlett et al.

With regard to claim 3, Sharma, Rider and el Kaliouby disclose analyzing facial expressions but do not explicitly disclose wherein the element of the subject's face is to be selected from a group consisting of an ear, nose, mouth, hair, jaw, and cheekbones of the subject.  Bartlett discloses a facial expression coding system and details how specific facial features and components are used to determine the facial expressions (paragraph [0029] and Fig. 5).  Bartlett discloses nose, mouth, hair, jaw 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the facial elements in the FACS facial expression coding system as taught by Bartlett in determining the facial expressions in Sharma and Rider in order to accurately assign facial expressions and corresponding emotional states.   


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 7,921,036 to Sharma et al, 2017/0238860 to el Kaliouby et al, 2016/0379225 to Rider et al. and 2016/0042281 to Cunico et al.

With regard to claim 10, Sharma does not explicitly disclose wherein the existing subject is an employee, and wherein the instructions are executable the processing resource to generate an alert17WO 2019/172910PCT/US2018/021513 in response to the determined sentiment level having changed from the past sentiment level.  In Sharma the alert is interpreted as detecting a change in emotional state and sending the detected change to the media player to alter the presented content accordingly (column 15, lines 25-55).  Rider likewise discloses focusing on detecting a change in mood or expression and particularly a level of dissatisfaction (paragraphs [0020]-[0021]).  However neither Sharma nor rider explicitly disclose that the existing subject is an employee.  Cunico describes an environment for monitoring members of a video conference which heavily suggests that the people participating in a video conference are in a work place setting and are accordingly employees.  Therefore it would have been obvious to one of 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER

Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669